DETAILED ACTION
Claim Rejections – 35 USC § 102
1.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

         
Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claim(s) 1 – 3 and 6 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakanishi et al (WO 2016/152389 A1; U.S. Patent Application Publication No. 2018/0117889 A1 is used as English translation) as evidenced by Kennedy (U.S. Patent Application Publication No. 2005/0186383 A1). 
With regard to Claims 1 – 2, Nakanishi et al disclose a packaging material (film; paragraph 0146) comprising a layer of an adhesive coating material between a film comprising a resin having a polar group and a film comprising a cyclic polyolefin – based polymer (paragraph 0135), therefore a low – adsorption coating layer; the film comprising a resin having a polar group is therefore a substrate and the adhesive coating material is a primer; the adhesive coating material is a block copolymer of styrene and butadiene that is acid modified because the coating also comprises maleic anhydride  (paragraphs 0165, 0169, 0174, 0176, Example 1, Table 1); the cyclic polyolefin – based polymer has a thickness of 10 m and is Topas 8007F – 04 in an example (paragraph 0159); the claimed thickness is not explicitly disclosed, but Kennedy discloses that Topas 8007F – 04 has a density of 1.01 g/cm3 (paragraph 0063 of Kennedy). A weight of 10.1 g /m2 is therefore disclosed. Alternatively, it would have been  obvious for one of ordinary skill in the art to provide for a weight of 10.1 g /m2, as a thickness of 10 m is disclosed in an example. 
With regard to Claims 3 and 6, the primer disclosed by Nakanishi et al (adhesive; paragraph 0010) contains a cyclic polyolefin (paragraph 0024).



4.       Claims 4 and 7 – 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakanishi et al (WO 2016/152389 A1; U.S. Patent Application Publication No. 2018/0117889 A1 is used as English translation) as evidenced by Kennedy (U.S. Patent Application Publication No. 2005/0186383 A1) in view of Tohara et al (U.S. Patent Application Publication No. 2017/0348246 A1). 
Nakanishi et al disclose a packaging material as discussed above. With regard to Claims 4 and 7 – 8, Nakanishi et al fail to disclose a pouch.
Tohara et al teach a pouch comprising a laminate comprising a layer that is cyclic polyolefin polymer, and other layers, for the purpose of providing a pouch that is formable by heat sealing (paragraphs 0116 – 0117).
It therefore would have been obvious for one of ordinary skill in the art to provide for a pouch in order to provide formability by heat sealing as taught by Tohara et al.


5.       Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nakanishi et al (WO 2016/152389 A1; U.S. Patent Application Publication No. 2018/0117889 A1 is used as English translation) as evidenced by Kennedy (U.S. Patent Application Publication No. 2005/0186383 A1) in view of Tohara et al (U.S. Patent Application Publication No. 2017/0348246 A1) and further in view of Matsubara et al (WO 2017/094491 A1; English translation). 
Nakanishi et al and Tohara et al disclose a packaging material as discussed above. With regard to Claims 4 and 7 – 8, Nakanishi et al and Tohara et al fail to disclose a freely openable zipper portion.
Matsubara et al teach a packaging structure comprising a freely openable zipper for the purpose of improving opening property (can be opened and closed; paragraph 0065), that is a bag in an example (pouch; paragraph 0094), comprising a laminate comprising a layer that is cyclic polyolefin polymer, and other layers, for the purpose of providing a pouch that is formable by heat sealing (paragraphs 0116 – 0117).
It therefore would have been obvious for one of ordinary skill in the art to provide for a freely openable zipper portion in order to improving opening property as taught by Matsubara et al.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782